91 F.3d 166
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AMERICAN CHEMICAL SOCIETY, Appellant,v.CIBA CORNING DIAGNOSTICS CORPORATION, Appellee.
No. 96-1285.
United States Court of Appeals, Federal Circuit.
April 23, 1996.
ON MOTION
ORDER

1
Ciba Corning Diagnostics Corporation files a notice stating that it has filed a Notice of Election to have this case heard in a district court and that the American Chemical Society (ACS) has filed a complaint in the United States District Court for the District of Columbia.  See 15 U.S.C. §§ 1071(a), (b).  Hence, it appears that this appeal should be dismissed.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) ACS's appeal is dismissed.


4
(2) Each side shall bear its own costs.